                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 1 of 8



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    MICHAEL CAPLAN,                                     Case No. 2:20-CV-130 JCM (VCF)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     BUDGET VAN LINES, INC.,
               11                                       Defendant(s).
               12
               13            Presently before the court is defendant Budget Van Lines’s (“Budget”) motion to dismiss.
               14     (ECF No. 14). Plaintiff Michael Caplan (“Caplan”) filed a response (ECF No. 24), to which
               15     Budget replied (ECF No. 28).
               16            Also before the court is Budget’s motion to strike the class allegations from Caplan’s
               17     complaint. (ECF No. 15). Caplan filed a response (ECF No. 25), to which Budget replied (ECF
               18     No. 29).
               19     I.     Background
               20            This putative class action arises from a dispute over a series of electronic
               21     communications. Caplan was a resident of Jupiter, Florida, preparing to move to Knoxville,
               22     Tennessee. (ECF No. 14 at 4). To prepare for his move, he sought out quotes for movers and
               23     found Budget. Id. Budget is a broker who provides quotes for various moving services. (ECF
               24     No. 1at 2). Caplan visited Budget’s website and at least partially completed a form to compile
               25     quotes for moving services. (ECF No. 24 at 2). Caplan alleges that he never submitted the form
               26     to Budget. Id.
               27            Soon after, Caplan received an allegedly prerecorded voicemail in which “Jeff with
               28     Budget Van Lines” solicited him to contact Budget for more information about moving services.

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 2 of 8



                1     (ECF No. 1 at 3). Caplan received another similar voicemail two days later. Id. Through online
                2     research, Caplan discovered that other individuals reported receiving identical voicemail
                3     messages. Id. Caplan now alleges these voicemail messages were violations of the Telephone
                4     Consumer Protection Act (“TCPA”). (Id.)
                5     II.    Legal Standard
                6            A. Rule 12(b)(1)
                7            Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger,
                8     437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case
                9     unless the contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes of Colville
              10      Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). Thus, federal subject matter jurisdiction must
              11      exist at the time an action is commenced. Mallard Auto. Grp., Ltd. v. United States, 343 F.
              12      Supp. 2d 949, 952 (D. Nev. 2004).
              13             Federal Rule of Civil Procedure 12(b)(1) allows defendants to seek dismissal of a claim
              14      or action for a lack of subject matter jurisdiction. Dismissal under Rule 12(b)(1) is appropriate if
              15      the complaint, considered in its entirety, fails to allege facts on its face sufficient to establish
              16      subject matter jurisdiction. In re Dynamic Random Access Memory (DRAM) Antitrust Litigation,
              17      546 F.3d 981, 984–85 (9th Cir. 2008).
              18             Although the defendant is the moving party in a 12(b)(1) motion to dismiss, the plaintiff
              19      is the party invoking the court’s jurisdiction. As a result, the plaintiff bears the burden of
              20      proving that the case is properly in federal court to survive the motion. McCauley v. Ford Motor
              21      Co., 264 F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. General Motors Acceptance Corp., 298
              22      U.S. 178, 189 (1936)). More specifically, the plaintiff’s pleadings must show “the existence of
              23      whatever is essential to federal jurisdiction, and, if [plaintiff] does not do so, the court, on having
              24      the defect called to its attention or on discovering the same, must dismiss the case, unless the
              25      defect be corrected by amendment.” Smith v. McCullough, 270 U.S. 456, 459 (1926).
              26             In moving to dismiss under Rule 12(b)(1), the challenging party may either make a
              27      “facial attack,” confining the inquiry to challenges in the complaint, or a “factual attack”
              28      challenging subject matter on a factual basis. Savage v. Glendale Union High Sch., 343 F.3d

James C. Mahan
U.S. District Judge                                                    -2-
                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 3 of 8



                1     1036, 1039 n. 2 (9th Cir. 2003). For a facial attack, the court assumes the truthfulness of the
                2     allegations, as in a motion to dismiss under Rule 12(b)(6). Trentacosta v. Frontier Pac. Aircraft
                3     Indus., Inc., 813 F.2d 1553, 1559 (9th Cir. 1987). By contrast, when presented as a factual
                4     challenge, a Rule 12(b)(1) motion can be supported by affidavits or other evidence outside of the
                5     pleadings. United States v. LSL Biotechs., 379 F.3d 672, 700 n. 14 (9th Cir. 2004) (citing St.
                6     Clair v. City of Chicago, 880 F.2d 199, 201 (9th Cir. 1989)).
                7            B. Rule 12(b)(6)
                8            A court may dismiss a complaint for “failure to state a claim upon which relief can be
                9     granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              10      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              11      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              12      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              13      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              14      omitted).
              15             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              16      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              17      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              18      omitted).
              19             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              20      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              21      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              22      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              23      conclusory statements, do not suffice. Id. at 678.
              24             Second, the court must consider whether the factual allegations in the complaint allege a
              25      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              26      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              27      the alleged misconduct. Id. at 678.
              28

James C. Mahan
U.S. District Judge                                                   -3-
                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 4 of 8



                1            Where the complaint does not permit the court to infer more than the mere possibility of
                2     misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
                3     Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
                4     line from conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at
                5     570.
                6            The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
                7     1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
                8                    First, to be entitled to the presumption of truth, allegations in a
                                     complaint or counterclaim may not simply recite the elements of a
                9                    cause of action, but must contain sufficient allegations of
                                     underlying facts to give fair notice and to enable the opposing
              10                     party to defend itself effectively. Second, the factual allegations
                                     that are taken as true must plausibly suggest an entitlement to
              11                     relief, such that it is not unfair to require the opposing party to be
                                     subjected to the expense of discovery and continued litigation.
              12
              13      Id.
              14      III.   Discussion
              15             A. Motion to Dismiss
              16             There are two salient issues in the instant motion. First, is whether Caplan has standing
              17      to bring this claim. Second is whether ringless voicemail messages (“RVMs”) are “calls” under
              18      the TCPA.
              19             Budget argues that this court should dismiss Caplan’s claims because Caplan consented
              20      to receiving the calls, therefore negating the injury-in-fact required for Article III standing. (See
              21      ECF No. 14). Caplan challenges that factual assertion by claiming he did not consent. (See ECF
              22      No. 24).
              23             Courts in the Ninth Circuit have not held that lack of consent is a requisite element of a
              24      TCPA claim. Consent is an affirmative defense to the merits of Caplan’s claim, not a bar to his
              25      constitutional standing. See Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1042–43
              26      (9th Cir. 2017); Grant v. Capital Mgmt. Servs. L.P., 449 Fed. App’x 598, 600 n.1 (citing 23
              27      F.C.C.R. 559, 565 (Dec. 28, 2007)). Therefore, Budget’s argument that Caplan lacks standing as
              28      a result of his purported consent is misplaced. Caplan “need not allege any additional harm

James C. Mahan
U.S. District Judge                                                   -4-
                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 5 of 8



                1     beyond the one Congress has identified” when bringing a TCPA claim. Van Patten, 847 F.3d at
                2     1043.
                3             The second issue is whether RVMs constitute calls under the TCPA. RVM technology
                4     allows a message to be placed in a recipient’s voicemail without the recipient’s phone ever
                5     ringing. (See ECF No. 14 at 2). The two incident “calls” Caplan claims violated the TCPA were
                6     RVMs.      See id. at 3.   Budget essentially argues that because there is no actual call or
                7     communication between the two parties, RVMs are not calls. See id. Caplan argues that leaving
                8     a voicemail is still an attempt to communicate, regardless of whether his phone actually rings.
                9     (See ECF No. 24).
              10              This appears to be an issue of first impression before this court. The TCPA provides as
              11      follows:
              12                     It shall be unlawful for any person within the United States, or any
                                     person outside the United States if the recipient is within the
              13                     United States-
              14                     (A) to make any call (other than a call made for emergency
                                     purposes or made with the prior express consent of the called
              15                     party) using any automatic telephone dialing system or an artificial
                                     or prerecorded voice-
              16
                                     ...
              17
                                            (iii) to any telephone number assigned to a paging service,
              18                            cellular telephone service, specialized mobile radio service,
                                            or other radio common carrier service, or any service for
              19                            which the called party is charged for the call
              20
                      47 U.S.C. § 227. Courts in other jurisdictions have ruled that RVMs are calls under the TCPA.
              21
                      See, e.g., Saunders v. Dyck O’Neal, Inc., 319 F. Supp. 3d 907, 911 (W.D. Mich. 2018). While
              22
                      the Ninth Circuit has yet to address RVMs specifically, it has ruled that methods of
              23
                      communication other than traditional phones calls, like text messages, are calls within the scope
              24
                      of the TCPA. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009).
              25
                              The Satterfield court reasoned that the TCPA was designed to stop invasions of privacy
              26
                      arising from any attempt to get in contact with the recipient related to their phone number; thus,
              27
                      an unsolicited text message would qualify as a call that the statute sought to prevent. Id. at 954.
              28
                      The Satterfield court construed the TCPA as primarily designed to prevent nuisance and invasion
James C. Mahan
U.S. District Judge                                                  -5-
                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 6 of 8



                1     of privacy. Id. In addition, the TCPA is a remedial statute, and “should be construed broadly to
                2     effectuate its purposes.” Saunders, 319 F. Supp. 3d at 911. Under that definition, RVMs are
                3     also calls under the TCPA.
                4            Budget attempts to distinguish RVMs from phone calls, text messages, and traditional
                5     voicemails by asserting that RVMs are not delivered over the cell phone carrier’s network,
                6     making them more akin to the broader “information services” category of communication not
                7     regulated by the TCPA. (See ECF No. 14 at 14). The FCC has previously extended the TCPA’s
                8     coverage to include internet-to-phone text messaging, finding that a focus on the means used to
                9     initiate the communication “would elevate form over substance, thwart Congressional intent that
              10      evolving technologies not deprive mobile customers of the TCPA’s protections, and potentially
              11      open a floodgate of unwanted text messages to wireless customer.” In the Matter of
              12      Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 8019 (2015).
              13             This court finds that the TCPA is applicable to RVMs for the same reason. Focusing on
              14      the method of delivery, as Budget would have the court do, elevates form over substance. At
              15      bottom, RVMs are still a nuisance delivered to the recipient’s phone by means of the phone
              16      number. RVMs are calls as defined by the TCPA. The court denies Budget’s motion to dismiss.
              17             B. Motion to Strike
              18             In the alternative, Budget moves to strike the class allegations from Caplan’s complaint
              19      on the grounds of overbreadth and Caplan’s inadequacy as a class representative. (See ECF No.
              20      15).
              21             Rule 12(f) of the Federal Rules of Civil Procedure provides that “the court may order
              22      stricken from any pleading any insufficient defense or any redundant, immaterial, impertinent, or
              23      scandalous matter.” Fed. R. Civ. Pro 12(f). “Immaterial matter is that which has no essential or
              24      important relationship to the claim for relief” and “[i]mpertinent matter consists of statements
              25      that do not pertain, and are not necessary, to the issues in question.” Fantasy, Inc. v. Fogerty,
              26      984 F.2d 1524, 1527 (9th Cir. 1993) (internal citations omitted), rev’d on other grounds 510 U.S.
              27      517 (1994). “The function of a 12(f) motion to strike is to avoid the expenditure of time and
              28      money that must arise from litigating spurious issues by dispensing with those issues prior to

James C. Mahan
U.S. District Judge                                                 -6-
                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 7 of 8



                1     trial.” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). Generally, federal
                2     courts disfavor motions to strike unless it is clear that the matter to be stricken could have no
                3     possible bearing on the subject matter of the litigation. Germaine Music v. Universal Songs of
                4     Polygram, 275 F.Supp.2d 1288, 1300 (D. Nev. 2003) (internal citations omitted).
                5            Budget’s arguments are largely recitations of its motion to dismiss, which the court
                6     rejected above.    (See ECF No. 15).       Caplan’s consent is a question of fact appropriately
                7     addressed at a later stage of litigation. It requires neither dismissal nor striking of the class
                8     allegations. While this court can strike class allegations for insufficiency, it does so when
                9     Plaintiff’s allegations fail from a pleading perspective, not from a class competency perspective.
              10      See Schemkes v. Jacob Transp. Servs., LLC, No. 2:12-cv-1158-JCM-CWH, 2013 WL 271636, at
              11      *3 (Jan. 23, 2013).
              12             The instant suit is distinguishable from the limited authority Budget cites.              In one
              13      instance, the court struck class allegations from a wages suit in which some prospective class
              14      members were paid on a different wage scale. See Sandoval v. Ali, 34 F. Supp. 3d. 1031, 1044
              15      (C.D. Cal. 2014). In another, the class allegation included all purchasers of a car, whether they
              16      had experienced an alleged defect or not. See Kas v. Mercedes-Benz USA, LLC, 2011 WL
              17      13238744, at *4 (C.D. Cal. Aug. 23, 2011).
              18             To avoid overbreadth, “class membership must fit the theory of legal liability.” Torres v.
              19      Mercer Canyons Inc., 835 F.3d 1125, 1138 (9th Cir. 2016). Here, Caplan’s proposed class
              20      extends to people in an identical factual scenario. (See ECF No. 25 at 5). The proposed class fits
              21      within the same theory of legal liability Caplan advances himself. See id. Therefore, the court
              22      will not exercise its discretion to strike the class definition on the grounds of overbreadth.
              23             To the extent the Budget’s motion does not rely on argument from its motion to dismiss,
              24      it relies on argument that the class cannot be certified under Rule 23. (See ECF No. 15). A
              25      motion to strike class allegations at the pleading stage is not the proper procedural vehicle to
              26      eliminate those claims. It is “the functional equivalent of denying a motion to certify a case as a
              27      class action.” Bates v. Bankers Life & Cas. Co., 848 F.3d 1236, 1238 (citing In re Bremis Co.,
              28

James C. Mahan
U.S. District Judge                                                   -7-
                      Case 2:20-cv-00130-JCM-VCF Document 39 Filed 07/31/20 Page 8 of 8



                1     279 F.3d 419, 421 (7th Cir. 2002)). Budget can raise these arguments regarding Caplan’s
                2     adequacy as a class representative in response to Caplan’s inevitable Rule 23 motion.
                3     IV.    Conclusion
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Budget’s motion to
                6     dismiss (ECF No. 14) be, and the same hereby is, DENIED.
                7            IT IS FURTHER ORDERED that Budget’s motion to strike (ECF No. 15) be, and the
                8     same hereby is, DENIED.
                9            DATED July 31, 2020.
              10                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -8-
